Holmes, C. J.
This is a writ of entry. The demandant claims title under a deed from the widow and heirs of one John Hanlon, setting up a title in them by the running of the statute of limitations. There was evidence that the holding of John Hanlon and his widow and heirs had been under a claim of right adverse to all the world. There was also evidence that tbeir occupancy had been under a license from one Hodges, who owned the land after October, 1865, and conveyed it in October, 1866. The question raised by the demandant’s bill of exceptions is whether the fact that the license was ended in 1866 by the conveyance of Hodges necessarily made the occupation by the Hanlons adverse, if they supposed the license still to be in *143operation and purported to occupy under it, but were in such relations to the land that they would have been liable to an action of trespass, or, better to test the matter, to a writ of entry at the election of the true owner.
The answer is plain. “ If a man enter into possession, under a supposition of a lawful limited right, as under a lease, which turns out to be void, ... if he be a disseisor at all, it is only at the election of the disseisee. ... If the party claim only a limited estate, and not a fee, the law will not, contrary to his intentions, enlarge it to a fee.” Ricard v. Williams, 7 Wheat. 59, 107, 108. Blunden v. Baugh, Cro. Car. 302, 303. Stearns, Real Actions, (2d ed.) 6, 17.
It is true, of course, that a man’s belief may be immaterial as such. Probably, although the courts have not been unanimous upon the point, he will not be the less a disseisor or be prevented from acquiring a title by lapse of time because his occupation of a strip of land is under the belief that it is embraced in his deed. His claim is not limited by his belief. Or, to put it in another way, the direction of the claim to an object identified by the senses as the thing claimed overrides the inconsistent attempt to direct it also in conformity to the deed, just as a similar identification when a pistol shot is fired or a conveyance is made overrides the inconsistent belief that the person aimed at or the grantee is some one else. Hathaway v. Evans, 108 Mass. 267. Beckman v. Davidson, 162 Mass. 347, 350. See Sedgwick & Wait, Trial of Title to Land, (2d ed.) § 757. So, knowledge that a man’s title is bad will not prevent his getting a good one in twenty years. Warren v. Bowdran, 156 Mass. 280, 282.
In the cases supposed the mistaken belief does not interfere with the claim of a fee. But when the belief carries with it a corresponding limitation of claim the statute cannot run, because there is no disseisin except the fictitious one which the owner may be entitled to force upon the occupant for the sake of a remedy. Hoban v. Cable, 102 Mich. 206, 213. Liability to a writ of entry and disseisin are not convertible terms in any other sense. It is elementary law that adverse possession which will ripen into a title must be under a claim of right, (Harvey v. Tyler, 2 Wall. 328, 349,) or, as it has been thought more accu*144rate to say, “ with an intention to appropriate and hold the same as owner, and to the exclusion, rightfully or wrongfully, of every one else.” Sedgwick & Wait, Trial of Title to Land, (2d ed.) § 576. “As Co. Lit. 153 b defines, 1 a disseisin is when one enters, intending to usurp the possession, and to oust another of his freehold ’; and therefore quaerendum est a judiee, quo anima hoe feeerit, why he entered and intruded.” Blunden v. Baugh, Cro. Car. 302, 303.
The other matters apparent on the bill of exceptions were sufficiently dealt with by the judge.

Exceptions overruled.